Citation Nr: 0932086	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  96-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a laceration of the right ring finger and a 
flexion contracture deformity of the right little finger, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1963 and from December 1963 to February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1994, November 1995, and June 
1996 rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.

The rating criteria have changed during the course of the 
claim, effective from August 26, 2002, and the Board last 
remanded the case to the AMC in June 2007 to attempt to 
examine the Veteran in light of the old and new criteria.  
Information in the Veteran's claims folder shows that in 
August 2008, he was living in Los Angeles, California, and 
that is his current address according to VA's Veterans 
Appeals Control and Locator System (VACOLS).  The AMC made 
attempts to examine the Veteran at the Tuscaloosa, Alabama VA 
Medical Center in October 2008 and February 2009.  He failed 
to report, but it does not appear that he was provided notice 
at his current address.  The Veteran should be notified and 
examined in Los Angeles, California as indicated below.  

On remand, the notice required by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) should also be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the notice 
required by Vazquez-Flores v. Peake.  
Such notice should include the old and 
new rating criteria for his 
service-connected right ring and little 
fingers.  

2.  Thereafter, schedule the Veteran 
for a VA examination in Los Angeles, 
California, to determine the current 
severity of his service-connected post-
operative residuals of laceration of 
the right ring finger with flexion 
contracture deformity of the right 
little finger.  The claims folder must 
be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

A copy of the letter, sent to the 
Veteran's Los Angeles, California 
mailing address, informing him of the 
time and place of the examination must 
be placed in the claim file.

All indicated tests and studies should 
be accomplished and the findings 
reported in sufficient detail to permit 
the determination of an appropriate 
disability rating under the regulations 
in effect prior to and from August 26, 
2002.

The examiner should report range of 
motion of the right ring and little 
fingers in degrees, to include of the 
metacarpophalangeal, proximal 
interphalangeal, and distal 
interphalangeal joints.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed:  (1) pain on use, including 
during flare- ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right ring 
and/or little fingers are used 
repeatedly.  All limitation of function 
must be identified. If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether there 
is ankylosis of any joint of the right 
ring and little fingers.  

The examiner should state whether or 
not there is a gap of more than two 
inches, or of two inches or less, 
between the fingertips and the proximal 
transverse crease of the palm, with the 
fingers flexed to the extent possible.

The examiner should describe in detail 
any scars, to include a discussion of 
whether the scar(s) is painful on 
examination.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Finally, readjudicate the Veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

